OPINION — AG — **** PERSONAL SERVICE-SHERIFF'S FEE **** THE FIVE DOLLARD DEPOSIT PROVIDED FOR IN 28 Ohio St. 1968 Supp., 155 [28-155], IS TO BE PLACED BY THE COURT CLERK IN HIS OPERATING DEPOSITORY FUND WITH THE COUNTY TREASURER UNTIL SUCH TIME AS SUMMONS IS RETURNED WITH THE AMOUNT OF FEES AND MILEAGE PROPERLY ENDORSED THEREON, AT WHICH TIME A CASH VOUCHER TO PAY SUCH CLAIM SHALL BE TURNED OVER TO THE SHERIFF FOR DEPOSIT BY HIM PURSUANT TO 19 Ohio St. 1961 541 [19-541]. CITE: 19 Ohio St. 1961 681 [19-681], 19 Ohio St. 1961 683 [19-683] [19-683], 19 Ohio St. 1961 541 [19-541] REID ROBISON ** SEE: OPINION NO. 68-293 (1968) **